In a proceeding for leave to serve an amended notice of claim pursuant to General Municipal Law § 50-e (6), the County of Suffolk appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), dated June 27, 2007, which granted the petition.
*672Ordered that the order is affirmed, with costs.
“General Municipal Law § 50-e (6) authorizes a court, in its discretion, to grant leave to serve an amended notice of claim where the error in the original notice of claim was made in good faith, and where the other party has not been prejudiced thereby” (Gatewood v Poughkeepsie Hous. Auth., 28 AD3d 515, 515 [2006]; see Matter of Puzio v City of New York, 24 AD3d 679 [2005]). Here, the Supreme Court properly granted the petition for leave to serve an amended notice of claim pursuant to General Municipal Law § 50-e (6) to correct the fact that the original notice of claim was not “sworn to by or on behalf’ of the petitioner (General Municipal Law § 50-e [2]; see Smith v Scott, 294 AD2d 11, 20 [2002]; Mahoney v Town of Oyster Bay, 71 AD2d 879 [1979]).
The appellant’s remaining contentions are without merit. Spolzino, J.P., Fisher, Carni and Dickerson, JJ., concur.